DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	The following FINAL Office Action is in response to Applicant’s communication on 03/21/2022 regarding application 16/709,708.

Status of Claims
	Claim(s) 1-4, 6-13, and 15-22 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the claims have been amended in such a way that they no longer recite a mental process, and even if it should recite the idea of a mental process, the claims are integrate in such a way such as to integrate the judicial exception into a practical application such as to overcome the rejection.
	Examiner disagrees in that the claims as they have been amended, while no longer reciting a mental process, do still incorporate the elements that recite a Method of Organizing human activity. The claims as they are written are directed towards an invention for the obtaining of work assignment rules, reading the queues for work assignment, iterating through those rules to assign work items to an agent (which in view of specification can encompass a human agent [Paragraph 129]), and then receiving feedback such as to update those rules. This method of assigning tasks to individuals recites the abstract idea of Organizing Human Activity and the additional elements listed by applicant are recited with a high degree of generality such as to only be examples of applying a technology, rather than integrating the abstract idea into an improvement onto a technology. Therefore the claims remain rejected under 101. Further elaboration about this determination is given in the amended 101 rejection below.

Response to Arguments – 102 and 103 Rejection
	Applicant’s arguments in regards to the previously applied 102 and 103 rejections are rendered moot in view of the newly amended prior art rejection below.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



Claim(s) 1-4, 6-13, and 15-22 is/are rejected under 35 U.S.C. 101 because the claimed invention is/are directed towards a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claim(s) 1-4, 6-13, and 15-22 are directed towards a method for the holding of work items in a queue, obtaining mappings of assignment rules and agent candidates, reading the work item, finding an appropriate agent based on a predetermined ordering, assigning the work item to that agent, receiving feedback, and updating the assignment based on the feedback. These actions fall within a subject matter grouping which the courts have considered ineligible (Organizing Human Activity (Managing Personal Behavior or Relationships or Interactions Between People and Fundamental Economic Practices and Principles). The claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (Are sufficient to amount to significantly more than the abstract idea.
Under Step 1 of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory categories of invention. Claim(s) 1-4, 6-13, and 21-22 are directed towards a computational instance comprising memory, which falls under the apparatus category. Claim(s) 15-19 are directed towards a method comprising at least one step. Claim(s) 20 is directed towards an article of manufacture including a non-transitory computer readable medium which falls under the apparatus category. Accordingly the claims fall within the four statutory categories of invention (method and apparatus) and will be further analyzed under Step 2 of the Alice/Mayo framework.
Under Step 2A, Prong One of the Alice/Mayo framework it must be considered whether the claims recite an abstract idea.
Regarding representative independent claims 1, 15, and 20, the claims set forth an invention for the holding of work items in a queue, obtaining mappings of assignment rules and agent candidates, reading the work item, finding an appropriate agent, and assigning the work item to that agent which recites a Mental Process and Organizing Human Activity in the following limitations:
obtain a set of assignment rules that specify mappings between: (i) respective selection criteria for the assignment rules, and (ii) one or more candidate agents from the plurality of agents that can be assigned to address the work items with content that match the respective selection criteria, wherein the assignment rules have a predetermined ordering in which they are evaluated; 
read, from the one or more queues, a work item corresponding to a user submission; 
iterate through the assignment rules according to the predetermined ordering until a particular assignment rule with associated selection criteria that matches content of the work item is found; 
assign the work item to a particular agent from the one or more candidate agents; 
generate one or more…[interfaces] with data entry elements configured to receive feedback related to the assignment of the work item; 
provide…the one or more graphical user interfaces; 
receive,…, the feedback related to the assignment of the work item provided via the data entry elements of the one or more graphical user interfaces, and 
based on the received feedback, update the predetermined ordering of the assignment rules.
Dependent claims 2-4, 6-13, 16-19, and 21-22 recite further limitations on the independent claims and thus recite the same abstract ideas listed above.
Under Step 2A, Prong Two, any additional elements are recited:
Independent claims 1, 15, and 20 recite the following additional elements:
Memory
A network
Non-transitory computer-readable
Graphical user interface

These additional claims, considered both individually and as an ordered pair do no more than generally link the use of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2106.05(f)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added). 
Support for this determination is found in paragraph(s) [50]-[52] of applicant's specification.
Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e. whether any additional element or combination of elements, adds an inventive concept to the claim (MPEP 2106.05) as explained with respect to Step 2A, Prong Two, there are several additional elements. The memory, network, graphical user interface, and non-transitory computer readable medium are at best the equivalent of merely adding the words "apply it" to the abstract idea. Mere instructions to apply an exception cannot provide an inventive concept. (MPEP 2106.05(f)). Claims that amount to nothing more than an abstract idea using a generic computer do not render an abstract idea eligible. Even when considered in combination, these additional elements represent mere instructions to apply an exception, which does not provide an inventive concept (Alice Corp., 134 S. Ct. at 2358 USPQ2d at 1983. See also 134 S. Ct. at 2389, 110 USPQ2d at 1984 (warning against a §101 analysis that turns on "the draftsman's art")). Therefore the claims are not eligible. 
Dependent claims 2-4, 6-13, 16-19, and 21-22 do not provide any further additional elements and are thus also rejected under 101 for the reasons provided above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-4, 6-8, 13, 15-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable by Ristock (US 2014/0146961 Al) over Werth (US 2013/0103973 A1)




Claim(s) 1, 15, and 20 –
	Ristock discloses the following:
An article of manufacture including a non-transitory computer-readable medium, having stored thereon program instructions that, upon execution by a computing system disposed within a computational instance that comprises memory containing one or more queues configured to hold work items, cause the computing system to perform operations comprising (Ristock: Paragraph 75, "the computer program instructions are stored in a memory implemented using a standard memory device, such as, for example, a random access memory (RAM). The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like. Also, although the functionality of each of the servers is described as being provided by the particular server, a person of skill in the art should recognize that the functionality of various servers may be combined or integrated into a single server, or the functionality of a particular server may be distributed across one or more other servers without departing from the scope of the embodiments of the present invention.")
A computational instance dispose within a remote network management platform and associated with a managed network, the computational instance comprising (Ristock: Paragraph 75, "the computer program instructions are stored in a memory implemented using a standard memory device, such as, for example, a random access memory (RAM). The computer program instructions may also be stored in other non-transitory computer readable media such as, for example, a CD-ROM, flash drive, or the like. Also, although the functionality of each of the servers is described as being provided by the particular server, a person of skill in the art should recognize that the functionality of various servers may be combined or integrated into a single server, or the functionality of a particular server may be distributed across one or more other servers without departing from the scope of the embodiments of the present invention.”)
obtain a set of assignment rules that specify mappings between: (i) respective selection criteria for the assignment rules, and (ii) one or more candidate agents from the plurality of agents that can be assigned to address the work items with content that match the respective selection criteria, wherein the assignment rules have a…ordering in which they are evaluated; (Ristock: Paragraph 18, "cause the processor to: identify a work item for distribution based on an assigned distribution criteria; identify a target for routing the work item; determine availability of the target; in response to determining that the target is available, transmit a routing request for the work item to a routing server, and in response to the request, the routing server is configured to independently determine availability of the work item for routing the work item to the target; and in response to determining that the target is not available, refrain from transmitting the routing request for the work item to the routing server."; Paragraph 66, "Once an appropriate agent is located and available to handle a call, the call is removed from the call queue and transferred to the corresponding agent device 38a-38b. Collected information about the caller and/or the caller's historical information may also be provided to the agent device for aiding the agent in better servicing the call. The information may also be provided to an administrator device 38c for monitoring and training purposes. In this regard, each agent/administrator device 38a-c may include a telephone adapted for regular telephone calls, VoIP calls, and the like.")
read, from the one or more queues, a work item corresponding to a user submission; (Ristock: Paragraph 13, "The work item may be in a queued state in a first server, and in response to the request, the work item may be removed from the queued state in the first server and may be placed in a queued state in the routing server."; Paragraph 44, "illustrating an exemplary process of an end user submitting a service request through an enterprise's web site according to one example embodiment of the present invention.")
iterate through the assignment rules according to the…ordering until a particular assignment rule with associated selection criteria that matches content of the work item is found; and (Ristock: Paragraph 67, "The selection of an appropriate agent for routing an inbound interaction (e.g. a telephony call or other multimedia interaction) may be based, for example, on a routing strategy employed by the routing server 20, and further based on information about agent availability, skills, agent location, and other routing parameters provided, for example, by a statistics (stat) server 22. For example, the stat server 22 may accumulate data about places, agents, and place/agent groups, convert the data into statistically useful information, and pass the calculations to other software applications. According to one embodiment, the stat server 22 may provide information to the routing server about agents' capabilities in terms of interactions they are handling, the media type of an interaction, and so on.")
assign the work item to a particular agent from the one or more candidate agents. (Ristock: Paragraph 67, "The selection of an appropriate agent for routing an inbound interaction (e.g. a telephony call or other multimedia interaction) may be based, for example, on a routing strategy employed by the routing server 20, and further based on information about agent availability, skills, agent location, and other routing parameters provided, for example, by a statistics (stat) server 22. For example, the stat server 22 may accumulate data about places, agents, and place/agent groups, convert the data into statistically useful information, and pass the calculations to other software applications. According to one embodiment, the stat server 22 may provide information to the routing server about agents' capabilities in terms of interactions they are handling, the media type of an interaction, and so on.")
Generate one or more graphical user interfaces with data entry elements configured to receive feedback related to the assignment of the work item (Ristock: Paragraph 57, "The rules system 44 further includes a rules authoring tool 170 which may be accessed by, for example, non-technical (e.g. business) users to access rule templates defined by the rules development tool 166 and create specific business rules. In this regard, the rules authoring tool provides an interactive graphical user interface (GUI) that may run, for example, in a web browser. Rule templates enable business users to create business-driven rules with reduced user error while allowing technical personnel (e.g., information technology staff) to focus on technical tasks involved in generating the templates.”)
providing, to a client device, a presentation of the one or more graphical user interfaces; and (Ristock: Paragraph 116, "The service request is an interaction provided to the interaction server 40 for ultimately routing to a contact center resource. The screen shots show example graphical user interface screens encountered by the end user, which may be implemented as Web-based user interfaces”)
Receiving, from the client device, the feedback related to the assignment of the work item provided via that data entry elements of the one or more graphical user interfaces. (Ristock: Paragraph 178, "a user may be able to activate and deactivate certain employee skills that are utilized in interaction routing. As such, adjustment of skills assignments can lead to improvements in efficiency. For example, employees generally have multiple skills at varying proficiency levels. If an employee is assigned a task for his secondary skill, processing may take longer, and the employee is then unavailable to process tasks that fit his primary skill. On the other hand, cross-skill activation may be desirable because it allows a contact center to process temporary spikes in traffic for a particular skill without the need to hire additional staff Skill assignments may also be changed administratively by modifying mapping rules of incoming interaction types onto employee skills.")
Ristock does not disclose an explicit predetermined ordering, nor does it update the ordering of the assignments based on feedback, however, Werth in analogous art of assignment routing discloses the following:
…predetermined ordering… (Werth: Paragraph 158, “In one embodiment, each of the tasks has to be completed to resolve the issue 650. In another embodiment, resolution of the issue 650 may include completion of one or more essential tasks and one or more optional tasks. In still another embodiment, the issue 650 may be resolved via completion of the one or more essential tasks. In yet another embodiment, completion of one or more tasks may be dependent on completion of one or more other tasks. As an example, completing task A may be dependent on completion of tasks B and C. In such cases the tasks are completed in a predetermined order.”)
Based on the received feedback, update the predetermined ordering of the assignment rules (Werth: Paragraph 161, “The centralized service 110 provides one or more updates on the issue 650 by providing a status 655 of the issue 650. In one embodiment, the status 655 includes information on what percentage of the issue 650 has been resolved. In another embodiment, the status 655 may include one or more queries requiring a feedback from one of the device 101, the point of service 105 or the local technician 601. In still another embodiment, the status 655 includes identification of statuses of one or more tasks. In yet another embodiment, the status 655 identifies which tasks have been completed and/or which tasks are pending. In some embodiments, the statuses of the one or more tasks are communicated to the centralized device 110 from a corresponding remote technician 115 attending to the task. In a further embodiment, the status 655 is derived from the one or more statuses of the tasks identified to resolve the issue 650.”; Paragraph 155, “For example, if the issue/task monitoring unit 615 reports that a technician 115c has not updated the status of an assigned task C and/or a last update of status C indicates that task C is not being completed as expected, the task assignor 620 reassigns the whole or part of task C as task C' to another technician 115n.”)

Ristock teaches a method for assignment routing. Werth discloses a method of using predetermined rules and ordering combined with feedback for assignment routing. At the time of applicant’s filed in invention, one of ordinary skill in the art would have deemed it obvious to combine the routing or Ristock with the rules and feedback integration described by Werth (Werth: Paragraph 232, “The database design and storage may be designed to allow or facilitate the querying of any one or more stored elements to one or more elements.”)

Claim(s) 2 –
	Ristock in view of Werth teaches the limitations of claims 1
	Ristock further discloses the following:
determining that the particular agent is available to address the work item; and (Ristock: Paragraph 7, "identifying a target for routing the work item; determining availability of the target; in response to determining that the target is available, transmitting a routing request for the work item to a routing server, and in response to the request, the routing server is configured to independently determine availability of the work item for routing the work item to the target; and in response to determining that the target is not available, refraining from transmitting the routing request for the work item to the routing server.") in response to the particular agent being available to address the work item, assigning the work item to the particular agent (Ristock: Paragraph 7, "identifying a target for routing the work item; determining availability of the target; in response to determining that the target is available, transmitting a routing request for the work item to a routing server, and in response to the request, the routing server is configured to independently determine availability of the work item for routing the work item to the target; and in response to determining that the target is not available, refraining from transmitting the routing request for the work item to the routing server.")

Claim(s) 3 –
	Ristock in view of Werth teaches the limitations of claims 1
	Ristock further discloses the following
wherein the work item represents a voice call requesting real-time a communication with an agent (Ristock: Paragraph 67, "The selection of an appropriate agent for routing an inbound interaction (e.g. a telephony call or other multimedia interaction) may be based, for example, on a routing strategy employed by the routing server 20, and further based on information about agent availability, skills, agent location, and other routing parameters provided, for example, by a statistics (stat) server 22 ... "; Paragraph 69, "According to one exemplary embodiment, the contact center may also include various multimedia/social media servers 24 coupled to the communications network 14 for engaging in media interactions other than telephony calls (PSTN or VoIP) with the end user devices 10 and/or web servers 32. The media interactions may be related, for example, to email, chat, text-messaging, social messaging, web interactions, and the like.")

Claim(s) 4 –
	Ristock in view of Werth teaches the limitations of claims 1
	Ristock further discloses the following:
wherein the work time represents a virtual chat requesting online communication with an agent (Ristock: Paragraph 69, "According to one exemplary embodiment, the contact center may also include various multimedia/social media servers 24 coupled to the communications network 14 for engaging in media interactions other than telephony calls (PSTN or VoIP) with the end user devices 10 and/or web servers 32. The media interactions may be related, for example, to email, chat, text-messaging, social messaging, web interactions, and the like.")

Claim(s) 6 –
	Ristock in view of Werth teaches the limitations of claims 1
	Ristock further discloses the following:
Wherein the work items originate from the managed network (Ristock: Paragraph 181, "For example, the Web form shown in FIG. 7C has a Web form ID of 4717, which is the Web form ID associated with service requests. In FIG. 16A, based on the Web form ID of 4714, the rules system determines that the type of request is a Service Request, which is a process within the Sales Department, and assigns the task to the Sales Department. When the Sales Department link is selected, as shown in FIG. 16B, another set of rules is displayed. Here, for tasks where only the business process is given, the business user can set a due date and business and priority values for the task. In FIG. 16C, where both the business process and the request type are given, the business user can set a due date and business and priority values for the task.": Paragraph 187, "while systems and method for distributing deferred media (such as emails, letters, faxes, social media, or internally generated tasks) were described herein, aspects of embodiments of the present invention may be extended to real-time media (such as voice calls or chat sessions).")

Claim(s) 7 –
	Ristock in view of Werth teaches the limitations of claims 1
	Ristock further discloses the following:
Wherein the managed network provides services to one or more end-user networks, and wherein the items originate from the one or more end users (Ristock: Paragraph 69, "According to one exemplary embodiment, the contact center may also include various multimedia/social media servers 24 coupled to the communications network 14 for engaging in media interactions other than telephony calls (PSTN or VoIP) with the end user devices 10 and/or web servers 32. The media interactions may be related, for example, to email, chat, text­ messaging, social messaging, web interactions, and the like."; Paragraph 181,  "For example, the Web form shown in FIG. 7C has a Web form ID of 4717, which is the Web form ID associated with service requests. In FIG. 16A, based on the Web form ID of 4714, the rules system determines that the type of request is a Service Request, which is a process within the Sales Department, and assigns the task to the Sales Department. When the Sales Department link is selected, as shown in FIG. 16B, another set of rules is displayed. Here, for tasks where only the business process is given, the business user can set a due date and business and priority values for the task. In FIG. 16C, where both the business process and the request type are given, the business user can set a due date and business and priority values for the task.": Paragraph 187, "while systems and method for distributing deferred media (such as emails, letters, faxes, social media, or internally generated tasks) were described herein, aspects of embodiments of the present invention may be extended to real-time media (such as voice calls or chat sessions).")

Claim(s) 8 and 16 –
	Ristock in view of Werth teaches the limitations of claims 1, 7, and 15
	Ristock further discloses the following:
Wherein the assignment rules comprise at least one account-based assignment rule with account-based selection criteria that evaluate the work item to determine an end-user network of the one or more end-user networks from which a user submission represent by the work item was made, and wherein the one or more candidate agents are associated with the end-user network (Ristock: Paragraph 69, "According to one exemplary embodiment, the contact center may also include various multimedia/social media servers 24 coupled to the communications network 14 for engaging in media interactions other than telephony calls (PSTN or VoIP) with the end user devices 10 and/or web servers 32. The media interactions may be related, for example, to email, chat, text-messaging, social messaging, web interactions, and the like."; Paragraph 181, "For example, the Web form shown in FIG. 7C has a Web form ID of 4717, which is the Web form ID associated with service requests. In FIG. 16A, based on the Web form ID of    4714, the rules system determines that the type of request is a Service Request, which is a process within the Sales Department, and assigns the task to the Sales Department. When the Sales Department link is selected, as shown in FIG. 16B, another set of rules is displayed. Here, for tasks where only the business process is given, the business user can set a due date and business and priority values for the task. In FIG. 16C, where both the business process and the request type are given, the business user can set a due date and business and priority values for the task.": Paragraph 187, "while systems and method for distributing deferred media (such as emails, letters, faxes, social media, or internally generated tasks) were described herein, aspects of embodiments of the present invention may be extended to real-time media (such as voice calls or chat sessions).")

Claim(s) 13 –
	Ristock in view of Werth teaches the limitations of claims 1
	Ristock further discloses the following:
wherein the assignment rules comprise subsets of assignment rules that are evaluated with respect to each of the one or more queues, wherein the subsets of assignment rules are different from one another. (Ristock: Paragraph 91, "According to one embodiment, the classification module 43 may be invoked to classify the tasks. In this regard, the classification module may be configured to invoke the rules engine 164 to classify the task according to business processes, department, priority, or any other criteria specified by the applied rules.")

Claim(s) 21 –
	Ristock in view of Werth teaches the limitations of claims 1
	Ristock further discloses the following:
wherein the memory contains one or more channels in which the user submissions are arranged by a type by the one or more computing devices prior to the work items being generated, and wherein each of the one or more channels has a specific respective association with at least one queue of the one or more queue (Ristock: Paragraph 67, “According to one embodiment, the stat server 22 may provide information to the routing server about agents' capabilities in terms of interactions they are handling, the media type of an interaction, and so on.”; Paragraph 81, “The stat server 22 provides real-time visibility of interactions and resource utilization within the contact center, including, for example, agents' capacities in terms of the number of interactions they are handling, the media type of an interaction, and the like. The routing server 20 interacts with the stat server 22 to route work items based on an appropriate routing strategy.”; Paragraph 181, “the rules system determines that the type of request is a Service Request, which is a process within the Sales Department, and assigns the task to the Sales Department. When the Sales Department link is selected, as shown in FIG. 16B, another set of rules is displayed. Here, for tasks where only the business process is given, the business user can set a due date and business and priority values for the task. In FIG. 16C, where both the business process and the request type are given, the business user can set a due date and business and priority values for the task.”)

Claim(s) 22 –
	Ristock in view of Werth teaches the limitations of claims 1
Ristock does not disclose an explicit thresholds, nor the creation of a record prior to creating a work item, however, Werth in analogous art of assignment routing discloses the following:
create, prior to creating the work item associated with the user submission, a record based on the user submission; (Werth: Paragraph 149, “In one embodiment, the local technician 601 records or creates a log of services provided onsite. In another embodiment, the log of services may include but are not limited to the following information: name and/or identification of the local technician, skill set of the local technician, time, nature of problem, details of the device, list of operations performed on the device, results of the operations, identification of an issue, identification of one or more tasks, status of resolution, comments, suggestions and any other information relevant to providing technical support to the device.”)
determine that the record contains a threshold amount of information to qualify for a channel of the one or more channels; (Werth: Paragraph 156,m “In another embodiment, the QoS monitor 625 may include one or more parameters defining the predetermined service threshold 222. In still another embodiment, the QoS monitor 625 includes one or more hardware units. In some embodiments, the QoS monitor 625 executes a plurality of logical, mathematical and Boolean operations. In one of these embodiments, the QoS monitor 625 performs comparisons and/or calculations on one or more attributes of the tasks and one or more attributes and/or parameters related to the predetermined service threshold 222.”)
assign the record to the channel of the one or more channels based on the type of the user submission and based on the record containing the threshold amount of information; (Werth: Paragraph 162, “An issue with the device and one or more tasks for resolving the issue are identified (step 720) and the local technician performs (step 730) one or more tasks for the issue. The centralized service assigns (step 740) one or more tasks to resolve the issue to one or more remote technicians and monitors (step 750) the statuses of the one or more tasks.”)
obtain, prior to obtaining the set of assignment rules, a set of routing rules that specify additional mappings between the one or more channels and the one or more queues; (Werth: Paragraph 94, “For example, the centralized service may select and assign a remote technician to perform one task of a service, select and assign a system to perform another task of a service and select and identify onsite or local labor to perform yet another task of the service. Based on the request, customer or user of the request, and/or service requested, the centralized service may select from a remote technician, system or localized or onsite labor to perform a service based on any number of criteria, rules or policy.”)
update the record into the work item in response to the record being assigned to the channel; and (Werth: Paragrph 150, “The centralized service 110 may use any type and form of timestamp or mechanism for temporal recording of activities. In some embodiments, the centralized service 110 captures the remote login session to the device to record all the activity from the point of connection to logoff. In some of these embodiments, the centralized service 110 can play back a copy of the entire support session or any portion thereof. In one embodiment, the centralized service 1100 may filter any of the recorded or logged information based on any criteria. In another embodiment, the centralized service 110 may log, record or capture any activity in resolving or support a customer's issue across multiple remote technicians and may include the activity of the local technician. The local technician may log onto the centralized service as soon as possible at the start of the service or any time during the predetermined amount of time to have the centralized service log the local technician's activities as they occur.”)
assign the work item to a queue of the one or more queues based on the set of routing rules. (Werth: Paragraph 152, “In another embodiment, the issue management system 610 includes a quality of service (QoS) monitor 625 that provides quality control to one or more functionalities of the system 610. In still another embodiment, the issue management system 610 includes a task assignor 620 that manages assignment and/or reassignment of one or more tasks. In some embodiments, the issue management system 610 is implemented as a software. In one of these embodiments, the issue management system 610 includes one or more applications and/or programs.”; Paragraph 154, “The task assignor 620 manages assigning of the one or more tasks to one or more remote technicians 115a-115n (115 in general). In one embodiment, the task assignor 620 is a part of the intelligent switch 106 as described with reference to FIG. 2. In another embodiment, the task assignor 620 includes a policy engine 224 that operates on the basis of a set of rules 226. In still another embodiment, the task assignor 620 communicates with the technician database 215 to choose one or more remote technicians 115 for one or more tasks. In yet another embodiment, the task assignor 620 assigns a technician 115 to a task on the basis of one or more capabilities 210 of the technician 115 corresponding to one or more service level attribute 205 identified for the task. In one embodiment, the task assignor 620 assigns a task to a work queue 108.”)

Ristock teaches a method for assignment routing. Werth discloses a method of using predetermined rules and ordering combined with feedback for assignment routing. At the time of applicant’s filed in invention, one of ordinary skill in the art would have deemed it obvious to combine the routing or Ristock with the rules and feedback integration described by Werth (Werth: Paragraph 232, “The database design and storage may be designed to allow or facilitate the querying of any one or more stored elements to one or more elements.”)

Claim(s) 9-11, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US 2014/0146961 Al) in view of Werth (US 2013/0103973 A1) and further in view of  Korolev (US 2016/0036983 Al)

Claim(s) 9 and 17 –
	Ristock in view of Werth teaches the methods of claims 1 and 15
	Ristock in view of Werth does not disclose a case based routing, however, Korolev further discloses the following:
Wherein the assignment rules comprise at least one case-based assignment rule with cased based selection criteria that evaluate the work item to determine a particular case that is associated with the work item, and wherein the one or more candidate agents are associated with the particular case. (Korolev: Paragraph 33, "A second routing scheme operates during a given interaction using the agent assignment mechanism to automatically adjust which of a set of business objectives should be addressed by an available agent. A third routing scheme provides the agent assignment mechanism one or more parameters associated with a case to facilitate the assignment. These routing strategies may be carried out in whole or in part concurrently or sequentially."; Paragraph 75, "the agent status models 213 are updated during activity periods and are rendered in a state of inactive or non-accessibility when the associated agent is not available for communication. When an agent comes online, his or her agent status model is activated and he is then ready for interaction. CC/CRM adaptor 114 and the agent instance of IC/ AC/CRM 228a, for example, are both charged with reporting state data to appropriate destinations.")

Ristock teaches a method for assignment routing. Werth discloses a method of using predetermined rules and ordering combined with feedback for assignment routing. Korolev further explains case based routing systems. At the time of Applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Ristock in view of Werth with the teachings of Korolev as taught by Korolev (Korolev: Paragraph 159, "if the contact center is operating less efficiently, it may be desired to use case routing to help the contact center work off any backlog or otherwise reduce delay.")

Claim(s) 10 and 18 –
	Ristock in view of Werth teaches the methods of claims 1 and 15
	Ristock in view of Werth does not disclose a case based routing, however, Korolev further discloses the following:
wherein the assignment rules comprise at least one case-based assignment rule with case-based selection criteria that evaluate the work item to determine a particular case that is associated with the work item, and wherein the one or more candidate agents were previously associated with cases that have at least a threshold degree of similarity with the particular case. (Korolev: Paragraph 36,
"Without limitation, a best or target agent is selected based on one or more factors, such as an identity of a particular next interaction or step in the processing of the case ( as defined by the case workflow ), one or more anticipated future interactions for the given case (e.g., based on predefined steps according to a workflow, and/or dynamic adjustments according to an anticipated outcome of a particular step, etc.) and that should preferably be handled by a same agent, the existence of one or more previously-performed interactions for the case, including whether any such interactions have been re-opened, remaining completion time for the case, and the like."; Paragraph 47, "the routing server 20 may query a customer database, which stores information about existing clients, such as contact information, service level agreement (SLA) requirements, nature of previous customer contacts and actions taken by contact center to resolve any customer issues, and the like."; Paragraph 114, "the routing logic tries to find a best matching agent for addressing both parts of the BO (reason for the interaction and the identified business opportunity). According to one embodiment, the assignment logic (e.g. routing strategy/logic) searches for agents having the skill set (e.g. qualification, certification, etc.) identified for the BO. If no such agent can be found, then, according to one embodiment, the BO is adjusted, e.g., by selecting a second best BO (e.g. with the same reason for the interaction but second best in terms of business outcome) for the given customer.")

Ristock teaches a method for assignment routing. Werth discloses a method of using predetermined rules and ordering combined with feedback for assignment routing. Korolev further explains case based routing systems. At the time of Applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Ristock in view of Werth with the teachings of Korolev as taught by Korolev (Korolev: Paragraph 159, "if the contact center is operating less efficiently, it may be desired to use case routing to help the contact center work off any backlog or otherwise reduce delay.")

Claim(s) 11 and 19 –
	Ristock in view of Werth teaches the methods of claims 1 and 15
	Ristock in view of Werth does not disclose a case based routing, however, Korolev further discloses the following:
wherein the assignment rules comprise at least one historically-based assignment rule with historically-based selection criteria that evaluate a given work item to determine frequencies in which at least some of the plurality of agents were previously assigned to address past work items submitted by a user that submitted the work item, wherein the one or more candidate agents were previously assigned to address the past work items. (Korolev: Paragraph 36, "Without limitation, a best or target agent is selected based on one or more factors, such as an identity of a particular next interaction or step in the processing of the case (as defined by the case workflow), one or more anticipated future interactions for the given case (e.g., based on predefined steps according to a workflow, and/or dynamic adjustments according to an anticipated outcome of a particular step, etc.) and that should preferably be handled by a same agent, the existence of one or more previously-performed interactions for the case, including whether any such interactions have been re-opened, remaining completion time for the case, and the like."; Paragraph 47, "the routing server 20 may query a customer database, which stores information about existing clients, such as contact information, service level agreement (SLA) requirements, nature of previous customer contacts and actions taken by contact center to resolve any customer issues, and the like."; Paragraph 114, "the routing logic tries to find a best matching agent for addressing both parts of the BO (reason for the interaction and the identified business opportunity). According to one embodiment, the assignment logic (e.g. routing strategy/logic) searches for agents having the skill set (e.g. qualification, certification, etc.) identified for the BO. If no such agent can be found, then, according to one embodiment, the BO is adjusted, e.g., by selecting a second best BO (e.g. with the same reason for the interaction but second best in terms of business outcome) for the given customer.")

Ristock teaches a method for assignment routing. Werth discloses a method of using predetermined rules and ordering combined with feedback for assignment routing. Korolev further explains case based routing systems. At the time of Applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Ristock in view of Werth with the teachings of Korolev as taught by Korolev (Korolev: Paragraph 159, "if the contact center is operating less efficiently, it may be desired to use case routing to help the contact center work off any backlog or otherwise reduce delay.")


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ristock (US 2014/0146961 Al) in view of Werth (US 2013/0103973 A1) , Korolev (US 2016/0036983 Al) and Klemm (US 2015/0381533 Al)

Claim(s) 12 –
	Ristock in view of Werth and Korolev disclose the methods of claims 1 and 11
	Ristock in view of Werth and Korolev does not disclose previous assignment via specific time frames, however, Klemm discloses the following:
wherein the one or more candidate agents were previously assigned to address the past work items more frequently than other agents of the plurality of agents, and wherein the past work items were assigned within a most-recent month, quarter, year, or number of days. (Klemm: Paragraph 39, "gather response statistics so as to enable message management agent 170 to determine how often and how quickly the recipient responds to email from a particular sender (e.g., as by reply email, return phone call, a phone call responsive to the email, or forwarding an email or voice mail message to a colleague for attention)."; Paragraph 56, "these are collected over a longer time frame and form the basis of deriving and identifying a baseline for user and sender behavior and/or activity patterns. The longer time frame is referred to herein as a baseline pattern identification window ( or, simply "baseline window"). The baseline window can be substantially longer than the contemporaneous monitoring window and generally precedes (though it can also encompass) the moment in time when a particular new message, to be processed by message management agent 270, has been received in a recipient ( or "user") inbox. By way of illustrative example, a baseline pattern identification window may be from 5 minutes in duration to 5 months in duration.")

Ristock teaches a method for assignment routing. Werth discloses a method of using predetermined rules and ordering combined with feedback for assignment routing. Korolev further explains case based routing systems. Klemm teaches a method for analyzing frequency of engagement. At the time of Applicant's filed invention, one of ordinary skill in the art would have found it obvious to combine the methods of Ristock with the teachings of Werth and Korolev with the teachings of Klemm as taught by Klemm (Klemm: Paragraph 7, "for configurable, dynamically adaptive, and user friendly techniques for managing excessive email volumes").


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407. The examiner can normally be reached Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor  can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        


/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624